DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 11/30/2021.
Claims 1-4 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.


Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  


Claim Objections
Claim 1 is objected to because of the following informalities: The second instant of the term “an electronic device” should be “the electronic device”.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US 2017/0142549, hereinafter Herbert) in view of Blaser et al. (US 2018/0288722, hereinafter Blaser). 


Regarding claim 1, Herbert teaches: A system for tracking the location of an electronic device (fig. 1, a system for tracking items within a defined area), the system comprising: 
an electronic device (fig. 1, server 130); and 
a computer-readable storage medium comprising one or more programming instructions that, when executed ([0060], hardware devices that are specially configured to store and execute program code), cause the electronic device to:  
receive from a wireless location tag (fig. 1, wireless bridge 110) that is communicatively coupled to a port of a target electronic device one (see fig. 1, wireless tag, see fig. 1, wireless bridge is coupled wireless to wireless tag (target device is the wireless tag) using Bluetooth or any wireless communication protocol) or more instructions comprising identifying information associated with the target electronic device ([0040], The wireless tags 112 each emit a signal that uniquely identifies the individual item defined as the tag's unique identifier) and tag identifying information associated with the wireless location tag ([0041], location, GPS coordinates),  
receive one or more ping messages from the wireless location tag, wherein each ping message comprises location information indicating a current location of the wireless location tag ([0042-0043], The wireless bridge 110 will then send a communication packet (ping) to an Internet server with this unique identifier and other information such as the GPS coordinates and friendly location name the user assigned to the wireless bridge 110), and  
associate at least a portion of the location information with the at least a portion of the identifying information associated with the electronic device ([0042-0043], When the wireless bridge 110 detects a wireless tag 112, it can also be programmed to perform another action like attempt to connect to the wireless tag 112, write a value to the wireless tag 112, or send general information to the Internet server 130. When the Internet server 130 receives information from a wireless bridge 110, the server 130 will parse the information for the unique identifier of a wireless tag 112).

Herbert does not explicitly teach: in response to receiving the one or more association instructions, store at least a portion of the identifying information in association with at least a portion of the tag identifying information, receive one or more ping messages from the wireless location tag, wherein each ping message comprises location information indicating a current location of the wireless location tag. 

However, Blaser teaches: in response to receiving the one or more association instructions, store ([0007], The computer system can be further configured to (1) receive the wirelessly transmitted data via the wireless network, (2) store data that identifies a location for each of a plurality of the product display assemblies in association with identifiers for the product display assemblies, and (3) create a data structure based on the received data and the stored data) at least a portion of the identifying information in association with at least a portion of the tag identifying information, receive one or more ping messages from the wireless location tag, wherein each ping message comprises location information indicating a current location of the wireless location tag ([0049-0050], fig. 4A, steps 406->408->422, he puck assembly 302 may also send its own puck assembly identifier (Puck ID) to the remote computer system at step 406, which would pair the Base ID with the Device ID and the Puck ID. At step 408, the remote computer system receives this pairing of Base ID with Device ID (or Base ID with Device ID and Puck ID), and it updates the data structure to associate the Device ID (or Device ID and Puck ID) with a post position by virtue of the shared Base ID (see data structure 422). Thus, it can be seen that data structure 422 tracks which electronic devices 206 are at which post positions, and it can also track which puck assemblies 302 are at which post positions.).

The motivation for the combination is that Herbert and Blaser are in the same field of endeavor, namely tracking system.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herbert to include in response to receiving the one or more association instructions, store at least a portion of the identifying information in association with at least a portion of the tag identifying information, receive one or more ping messages from the wireless location tag, wherein each ping message comprises location information indicating a current location of the wireless location tag as taught by Blaser. The motivation/suggestion would have been to further enhance/improve the tracking system since doing so would allow for storing information of the target electronic device and tag device therefore allowing the tracking of the devices in order to prevent lost. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Herbert et al. (US 2017/0142549, hereinafter Herbert) in view of Blaser et al. (US 2018/0288722, hereinafter Blaser) and further in view of Ebner (US 2018/0316821). 

Regarding claim 2, Herbert and Blaser teach: The system of claim 1.
Herbert and Blaser do not explicitly teach: wherein the target electronic device comprises a print device. 

However, Ebner teaches: wherein the target electronic device comprises a print device ([0053], The location tracking system estimates 210 the location of the print device based on one or more of the estimated login locations).

The motivation for the combination is that Herbert, Blaser and Ebner are in the same field of endeavor, namely tracking system.

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Herbert and Blaser to include wherein the target electronic device comprises a print device as taught by Ebner. The motivation/suggestion would have been to further enhance/improve the tracking system since doing so would allow for the tracking of print device therefore allowing the user to the location of the printer before printing/using it.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675